Exhibit 99.2 FNBH BANCORP, INC. Date Submitted: May 14, 2010 Contact: Mark J. Huber NASDAQ Symbol: FNHM Senior Vice President and Chief Financial Officer (517) 545-2213 FNBH Bancorp, Inc. Announces First Quarter 2010 Results Management of FNBH Bancorp, Inc., holding company of First National Bank in Howell, announced financial results for the quarter ended March 31, 2010. The Corporation reported a net loss for the three months of $620,000 compared to a net loss of $631,000 for the same period in 2009. President and CEO, Ronald Long, stated While each of our first quarter 2010 and 2009 results included a $1.2 million provision for loan losses, managements focused efforts to enhance non interest revenues and reduce non interest expenses contributed favorably to our first quarter 2010 results. First quarter 2010 non interest income increased by $68,000 (8.8%) and non interest expense was reduced by $418,000 (11.1%) compared to the same quarter of 2009. First quarter 2010 results also included a $61,000 tax benefit to reduce the deferred tax valuation allowance established on previously recorded deferred tax assets. Long further noted, Our first quarter 2010 (tax equivalent) net interest margin remains a strong provider of core earnings at 4.20% and compares favorably to the first quarter 2009 margin of 3.9%. Our loan loss reserve ratio of 6.04% and our net interest margin are well above peer averages. Long added, At March 31, 2010, the Banks total capital to risk-weighted assets ratio was 6.37% and the Tier One capital ratio was 4.29%. These ratios are significantly less than the required minimum capital levels of 11% and 8.5% as imposed by the OCC under a Consent Order. Although we have not yet been successful in reaching these required capital levels, we continue our efforts to raise capital, including meetings with potential investors, working with an investment banking firm and exploration of other alternatives. Long concluded, We continue to pursue work-out and prudent restructuring strategies with borrowers experiencing financial difficulties to enhance their ability to continue operations while minimizing potential losses to the Bank. In addition, management conducts ongoing reviews for non interest expense reduction and revenue enhancement opportunities. Nonperforming loans decreased to $38.7 million at March 31, 2010, from $43.7 million at December 31, 2009; but, increased from $37.4 million at March 31, 2009. Of the $38.7 million in nonperforming loans at March 31, 2010, $15.5 million were paying in accordance with contractual terms. The March 31, 2010 6.04% loan loss reserve percentage compares to 6.81% at December 31, 2009 and 4.23% at March 31, 2009. Charge offs during the first quarter of 2010 totaled $4.6 million and reflected losses primarily on commercial collateral dependent loans where specific reserves were partially or fully allocated in prior quarters. Loans transferred into other real estate during the current quarter amounted to $2.7 million. Earnings were also impacted by lower net interest income of $537,000 in the first quarter of 2010 compared to the same period in 2009 resulting primarily from a decrease in earning assets coupled with a lower yield on earning assets. Average loan balances decreased $45 million for the quarter ended March 31, 2010 compared to the same period in 2009 and average interest bearing deposit balances decreased $51 million during this same period. The average rate on earning assets decreased to 5.19% for the quarter ended March 31, 2010 from 5.40% in 2009; partially offsetting this variance was a decrease in the average rates paid on deposits to 1.17% in 2010 from 1.82% in 2009. The (tax equivalent) net interest margin for the quarter ended March 31, 2010 was 4.20% compared to 3.99% and 3.90% for the quarters ended December 31, 2009 and March 31, 2009, respectively. At March 31, 2010, total assets were $314 million, a decrease of 5.6% from December 31, 2009. Loans decreased to $262 million, a 4.5% decrease from December 31, 2009. Cash and short term investments and investment securities decreased $12.0 million, a 19.7% decrease from December 31, 2009. Deposits decreased $17.6 million to $298 million, a 5.6% reduction from December 31, 2009. First National Bank has been Livingston Countys bank for over 100 years and has eight branches throughout the county. The Companys stock is traded on the NASDAQ Bulletin Board (FNHM) and can be purchased by calling Stifel, Nicolaus & Co., Inc. at (800) 676-0477, Howe Barnes Hoefer & Arnett, at (800) 800-4693, Monroe Securities Inc., at (800) 766-5560 or Hill, Thompson, Magid & Co., Inc. at (866) 291-6316. FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Cash and due from banks $ $ Short term investments Total cash and cash equivalents Investment securities: Investment securities available for sale, at fair value FHLBI and FRB stock, at cost Total investment securities Loans held for investment: Commercial Consumer Real estate mortgage Total loans held for investment Less allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Other real estate owned, held for sale Facilities held for sale, net Accrued interest and other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) $ $ NOW Savings and money market Time deposits Brokered certificates of deposit Total deposits Other borrowings - Accrued interest, taxes, and other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding at March 31, 2010 - - Common stock, no par value. Authorized 7,000,000 shares at March 31, 2010 and December 31, 2009; 3,160,272 shares issued and at March 31, 2010 and 3,149,850 shares issued and outstanding at December 31, 2009 Retained earnings Deferred directors' compensation Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ FNBH Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three months ended March 31 Interest and dividend income: Interest and fees on loans $ $ Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs Obligations of states and political subdivisions Other securities Interest on certificates of deposit - Interest on short term investments 89 Total interest and dividend income Interest expense: Interest on deposits Interest on other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and other fee income Trust income Other Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Equipment expense Professional and service fees Printing and supplies Computer service fees Amortization expense Director fees Insurance FDIC assessment fees Loan collection and foreclosed property expenses Net loss on sale/writedown of OREO and repossessions Other Total noninterest expense Loss before federal income taxes ) ) Federal income tax benefit ) - Net loss $ ) $ ) Per share statistics: Basic and Diluted EPS $ ) $ ) Dividends $ - $ - Basic average shares outstanding Diluted average shares outstanding
